--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement (“Amendment”) is entered into as of
January 5, 2018, by and between John W. Swygert, Jr., an individual
(“Employee”), and Ollie’s Bargain Outlet, Inc. (the “Company”), an indirect,
wholly-owned subsidiary of Ollie’s Bargain Outlet Holdings, Inc. (“OBO
Holdings”).


WHEREAS, the Company and the Employee are party to that certain employment
agreement dated September 28, 2012, as amended July 15, 2015 (collectively, the
“Employment Agreement”);


WHEREAS, the Company has determined that it is in the best interests of the
Company to amend the Employment Agreement to reflect the changes set forth
herein; and


WHEREAS, capitalized terms that are not defined herein shall have the same
meaning as set forth in the Employment Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:


1.
Amendment to Employment Agreement.



j.          Section 2 of the Employment Agreement is amended and restated in its
entirety to read as follows:


“Duties, etc.  During the Term of Employment you will be the Executive Vice
President and Chief Operating Officer.  In this capacity, you will have direct
responsibility for overseeing all aspects of the daily operations of the
company.  You will be accountable to, and will also have such powers, duties and
responsibilities as may from time to time be prescribed by the Chief Executive
Officer of the Company, provided that such duties and responsibilities are
consistent with the position of the Chief Operating Officer.  You will perform
and discharge your duties and responsibilities faithfully, diligently and to the
best of your ability.  You will devote substantially all of your working time
and efforts to the business and affairs of the Company Group (as defined in
Section 6); provided, however, that the foregoing shall not restrict your
engaging in civic, charitable and personal investment activities which do not
materially affect your availability to the Company Group during working time).”


k.         The first sentence of Section 3 of the Employment Agreement is
amended and restated in its entirety to read as follows:


“As compensation for all services provided by you during the Term of Employment,
and subject to your performance in accordance with the terms of this Agreement,
the Company shall pay you a base salary at a rate of $500,000 per annum (the per
annum amount in effect from time to time being referred to herein as the “Base
Salary”).


l.          The last sentence of Section 3 of the Employment Agreement are
amended and restated in its entirety to read as follows:
 
1

--------------------------------------------------------------------------------

“The amount of Base Salary shall be re-evaluated annually by the Compensation
Committee of the Board of Directors of the Company, or, if no such committee
exists, the Board of Directors of the Company (the “Board”), with the input of
the Chief Executive Officer of the Company; provided, that the Base Salary may
not be reduced to an amount below $500,000.”


m.          The definition of “Company EBITDA” shall be amended and restated in
its entirety to read as follows:


“Company EBITDA” shall mean, with respect to a fiscal year of OBO Holdings, the
sum of (without duplication): (a) Consolidated Net Income for such fiscal year
and (b) to the extent Consolidated Net Income has been reduced thereby, (i) all
income taxes of the Company Group recorded as a tax provision in accordance with
GAAP for such period (other than income taxes attributable to items (a), (b),
and (f) included in the definition of Consolidated Net Income), (ii)
Consolidated Interest Expense, and (iii) Consolidated Non-Cash Charges, all as
determined on a consolidated basis for the Company Group in accordance with
GAAP, and (iv) any non-cash equity compensation expense and store closing
costs.  The components of Company EBITDA will be determined by the independent
auditor of the Company Group in accordance with GAAP.


n.          The definition of “Consolidated Net Income” shall be amended and
restated in its entirety to read as follows:
 
“Consolidated Net Income” shall mean, with respect to a fiscal year of OBO
Holdings, the aggregate net income (or loss) of the Company Group for such
fiscal year on a consolidated basis, determined in accordance with GAAP, which
shall reflect the full charge resulting from the payment by the Company Group of
any base salary, bonus compensation (including without limitation the Bonus) or
other payment to any person pursuant to any employment agreement with any member
of the Company Group; provided, that there shall be excluded from the
calculation thereof: (a) after-tax gains and losses from asset sales or
abandonments or reserves relating thereto, (b) after-tax items classified as
extraordinary gains or losses, (c) the net income (or loss) of any subsidiary of
OBO Holdings to the extent that the declaration of dividends or similar
distributions by that subsidiary is restricted by a contract, operation of law
or otherwise, (d) the net income (or loss) of any other person or entity, other
than a subsidiary of OBO Holdings, except to the extent of cash dividends or
distributions paid to the Company Group by such other person or entity, (e) in
the case of a successor to any member of the Company Group by consolidation or
merger or as a transferee of the assets of such member of the Company Group, any
net income (or loss) of the successor corporation prior to such consolidation,
merger or consolidation of assets, (f) [RESERVED] and (g) the after-tax impact
of nonrecurring items of income and expense that are included in the
determination of net income related to: (i) executive officer severance
payments, (ii) discontinued operations, (iii) insurance losses and recoveries,
(iv) write-up/write-down of assets related to acquisitions, (v) cumulative
effects of accounting changes and (vi) securities registration expenses.
 
o.          The definition of “Maximum EBITDA Threshold”, “Minimum EBITDA
Threshold” and “Target Threshold” shall be amended and restated in its entirety
to read as follows:
 
2

--------------------------------------------------------------------------------

““Maximum EBITDA Threshold”, “Minimum EBITDA Threshold” and “Target EBITDA”
shall mean, for any fiscal year of OBO Holdings, such amounts as shall be
determined by the Compensation Committee of the Board, or, if no such committee
exists, the Board; provided, that the Maximum EBITDA Threshold shall in no event
be more than 15% higher than the Target EBITDA and the Minimum EBITDA Threshold
shall in no event be more than 15% lower than the Target EBITDA; provided,
further, that after setting the Maximum EBITDA Threshold, Minimum EBITDA
Threshold and Target EBITDA for any fiscal year, the Compensation Committee of
the Board, or, if no such committee exists, the Board  may subsequently adjust
such amounts in the event of any acquisition, disposition or other material
transaction or event with respect to the Company Group with a view to
maintaining the incentive nature of the Bonus.”


p.          The third sentence of paragraph of Section 13 shall be amended and
restated in its entirety to read as follows:


All notices shall be addressed as follows:


If to you, to your last address on file in the records of the Company.


If to the Company:
Ollie’s Bargain Outlet, Inc.
6295 Allentown Boulevard, Suite A
Harrisburg, PA 17112
Attention: General Counsel



7.
References. All references in the Employment Agreement to “this Agreement,”
“Letter Agreement” and any other references of similar import shall hereinafter
refer to the Employment Agreement, with Exhibits as amended by this Amendment.




8.
Remaining Provisions. Except as expressly modified by this Amendment, the
Employment Agreement shall remain in full force and effect. This Amendment
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, oral or written, relative
thereto.




9.
Governing Law. This Amendment is made in Harrisburg, Pennsylvania, and shall be
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania.




10.
Amendment Effective Date. This Amendment shall be effective January 5, 2018.




11.
Counterparts. This Amendment may be executed by either of the parties hereto in
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
 

 
OLLIE’S BARGAIN OUTLET, INC.
         
By:
 /s/ Robert Bertram    
Name: Robert Bertram
   
Title: General Counsel
 

 

ACCEPTED AND AGREED:
 /s/ John W. Swygert, Jr.
 

John W. Swygert, Jr.
 

 
[Signature Page to Amendment to Employment Agreement – Swygert]
 
 
4

--------------------------------------------------------------------------------